Title: To James Madison from Isaac Munroe, 13 August 1824
From: Munroe, Isaac
To: Madison, James


        
          Patriot office,Baltimore, August 13, 1824.
          Sir,
        
        Circumstances growing out of the present contest for the Presidency, has caused a republication by me of the celebrated embargo letter of Mr. Adams, to which he has added an Appendix. Presuming it would not be unacceptable to you I have taken the liberty to enclose you a copy. I am zealously engaged in promoting the election of Mr. Adams, believing in so doing I am rendering a service to our common country. Though no philosopher I am opposed to the “blood and carnage” candidate on the one side & the robbers of the People’s rights on the other. Wishing you great individual happiness & that your fame may be imperishable, I am very respectfully
        
          Isaac Munroe
        
      